Citation Nr: 1703506	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for left ear hearing loss.

3.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a gunshot wound (GSW) of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm.

4.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2011 and February 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In an October 2015 decision, the Board remanded the Veteran's increased rating claim for left ear hearing loss as well as his service connection claims for right ear hearing loss and a bilateral eye disorder to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  These issues have since been returned to the Board for appellate review.

The October 2015 decision also denied the Veteran's increased rating claim for residuals of a GSW of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court vacated that portion of the Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to an increased disability rating in excess of 20 percent for residuals of a GSW of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm; and entitlement to service connection for a bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA purposes.

2.  For the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing, and the Veteran had no worse than Level hearing I in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for entitlement to an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Regarding the Veteran's service connection claim for right ear hearing loss, the notice requirements were met by a January 2011 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in August 2011.  

Regarding the Veteran's increased rating claim, the Board notes that he is challenging the initial evaluation assigned following the grant of service connection for his left ear hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in February 2011, September 2014, and April 2016.

The October 2015 Board remand directed the AOJ to obtain any outstanding VA and private treatment records related to the Veteran's claims.  The record shows that additional VA treatment records were obtained and associated with the claims file.  In addition, the AOJ sent the Veteran a November 2015 letter requesting that he identify and provide authorization for VA to obtain relevant records.  However, the Veteran did not identify any additional records that needed to be obtained.  

The remand also instructed the AOJ to provide the Veteran with a VA examination to evaluate any left and right ear hearing loss that was present.  The record shows that a responsive examination was conducted in April 2016.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  The Board also finds that the April 2016 VA examination is adequate for rating purposes as it fully address the rating criteria and evidence of record that are relevant for rating the Veteran's left ear hearing loss disability.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
   
Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Entitlement to Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Initially, the Board will evaluate whether there is evidence of right ear hearing loss during the current appeal period that satisfies the criteria of 38 C.F.R. § 3.385.  As previously noted, the Veteran was provided with VA examinations related to his claim in February 2011, September 2014, and April 2016.

During the February 2011 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
35

His right ear speech recognition score was 100 percent based on the Maryland CNC word list.

Although another VA examination was conducted in September 2014, the VA examiner did not document the results of the audiological testing.  The examiner explained that the test results were not valid for rating purposes as consistent results could not be obtained.  In addition, although the use of a word discrimination score (Maryland CNC word list) was appropriate for the Veteran, no score was reported as the examiner could not perform the test.

The audiological evaluation from the April 2016 VA examination revealed that the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear under the Maryland CNC word list.  The examiner noted that the Veteran had sensorineural hearing loss in the right ear.

The Board finds that the evidence of record does not demonstrate that the Veteran had right ear hearing loss for VA disability compensation purposes during the current appeal period.  38 C.F.R. § 3.385.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for right ear hearing loss is not warranted.  38 C.F.R. §§ 3.303. 

In reaching this conclusion, the Board has considered the Veteran's assertions that he has a current right ear hearing loss disability.  The Veteran, as a lay person, is competent to report his observable symptoms, including diminished hearing.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  The Board also acknowledges that under certain circumstances, lay persons are competent to provide opinions on medical matters such as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis as audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Moreover, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render audiological findings.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, while the Veteran is competent to describe the symptoms he experiences, the Board does not find that he is competent to report his level of hearing loss as such a determination is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under these circumstances, the Board gives more weight to the audiological test results provided by trained medical professionals.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's service connection claim for right ear hearing loss.  Therefore, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)

Entitlement to an Initial Compensable Disability Rating for Left Ear Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left ear hearing loss is currently assigned a noncompensable evaluation effective from November 3, 2010, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of decibel I loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation of the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V," and the poorer ear had a numeric designation of Level "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.85(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

The Board notes that the Veteran is only service-connected for left ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if the sole service-connected ear is disabled to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385, then the impairment in both ears will be considered in rating the disability.  38 C.F.R. § 3.383.  In this case, as discussed above, the right ear does not qualify as a disability under 38 C.F.R. § 3.385.  Thus, the nonservice-connected right ear is assigned a Level I rating for the entire appeal period.

The Veteran's left ear hearing loss was evaluated during a VA examination in February 2011.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
5
20
55
60
35

Speech audiometry based on the Maryland CNC word list revealed a speech recognition ability of 100 percent in the left ear.  

When these findings are applied to the regulations, a numeric designation of I is produced.  As noted above, the right ear also has a numeric designation of I.  The application of these values to Table VII results in a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

No results from audiological testing were reported by the September 2014 VA examiner.  The examiner explained that the test results were not valid for rating purposes as consistent results could not be obtained.  The examiner also did not document a speech discrimination score as he could not perform the test.  However, the examiner noted that the use of a word discrimination score (Maryland CNC word list) was appropriate for the Veteran.

Audiological testing for the Veteran's left ear hearing loss was also conducted during an April 2016 VA examination.  At that time, the Veteran's puretone thresholds, in decibels, were reported to be: 




HERTZ



1000
2000
3000
4000
Average
LEFT
5
35
60
55
38.75

Using the Maryland CNC word list, the Veteran had a speech discrimination score of 94 percent.

Table I reveals that the test results from this evaluation entitle the Veteran to a numeric designation of I in the left ear.  When this value is considered with the right ear's numeric designation of I, Table VII shows that a noncompensable disability rating should be applied.

The Board has also considered whether a compensable evaluation is warranted under 38 C.F.R. § 4.86.  However, neither the February 2011 nor the April 2016 evaluations documented that the Veteran's puretone threshold at each of the four specified frequencies was 55 decibels or more.  In addition, the examiners did not determine the Veteran had a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in the right or left ear.  Thus, there is no basis for awarding a higher rating based on these evaluations.

The Board notes the Veteran's report that his hearing loss interfered with activities of daily living and the ability to communicate over the phone.  See February 2011 VA examination.  He also experienced difficulty hearing in crowds.  See April 2016 VA examination.  The Board does not doubt the sincerity of the Veteran's assertions regarding his hearing loss.  However, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

For the entire period on appeal, the Board has considered whether special monthly compensation (SMC) is warranted.  See 38 C.F.R. § 3.85(g).  Certain levels of SMC may be awarded for deafness.  However, the SMC criteria require bilateral deafness or some other service-connected disability, such as blindness, which do not apply to the Veteran's case.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  Therefore, SMC is not warranted for the Veteran's left ear hearing loss.

After reviewing the evidence of record from this period, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his left ear hearing loss disability.  In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial compensable disability rating for left ear hearing loss is denied.


REMAND

At the direction of the October 2015 remand, the Veteran was provided with a VA examination related to his service connection claim for a bilateral eye disorder in April 2016.  The examiner gave a negative nexus opinion, stating that there was no evidence of any in-service injury, event, or illness that was related to the Veteran's open angle glaucoma.  However, the examiner's opinion did not address all the diagnoses of record.  The record shows that the Veteran has also been assessed to have early age-related macular degeneration, incipient cataracts in both eyes, dry eye syndrome, dissociated phoria, mild blepharitis, and refractive error myopia with astigmatism and presbyopia.  The Veteran's claim encompasses all eye disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, another medical opinion should be obtained that identifies all of the Veteran's current eye disorders and discusses the etiology of each disorder.  Barr v. Nicholson, 21 Vet. App, 303, 312 (2007); Stegall v. West, 11 Vet. App. 168, 271 (1998).

In the Joint Motion, the parties agreed that the Board erred in not ensuring that VA obtained an adequate VA examination in connection with the Veteran's increased rating claim for residuals of a GSW of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  The Veteran was provided with VA examinations related to his claim August 2011 and September 2014.  The parties to the Joint Motion noted that the evidence of record contradicted the August 2011 VA examiner's findings that the Veteran had never been diagnosed with a muscle injury, did not have a penetrating muscle injury, had no scars associated with muscle injuries, and that there was no x-ray evidence of retained metallic fragments.  In addition, the September 2014 VA examiner only completed a Disability Benefits Questionnaire (DBQ) for the Veteran's right shoulder, and did not perform an examination of the Veteran's muscles.  Therefore, a remand is needed to obtain an adequate VA examination for rating the Veteran's residuals of a GSW of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral eye disorder and residuals of a gunshot wound of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Sierra Nevada Health Care System dated since April 2016.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral eye disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should clearly identify any eye disorder that has been present during the appeal period (since November 2010).  The examiner should specifically indicate whether the Veteran experienced primary open-angle glaucoma, early age-related macular degeneration, incipient cataracts in both eyes, dry eye syndrome, dissociated phoria, mild blepharitis, and refractive error myopia with astigmatism and presbyopia.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

Second, the examiner should provide an opinion as to the following questions:

(a) For each identified disorder other than a refractive error, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during active service or is otherwise related to active service.

(b) If a refractive error is identified, the examiner should state whether there was a superimposed disease or injury that occurred during service and resulted in additional disability.

Regardless of the conclusion reached, the examiner should address the Veteran's October 2014 statement that VA doctors have attributed his eye disability to shrapnel in his head.

3.  After the preceding development in paragraph 1 is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a gunshot wound of the right side with retained foreign bodies, adhesions, and limitation of motion of the right arm.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria as indicated by the DBQ pertaining to muscle injuries and the DBQ pertaining to shoulder and arm conditions.

Regarding the DBQ for muscle injuries, the examiner should address the degree of injury to all muscle groups involved, to include whether there is more than one muscle group involved in the same anatomical region, and what functional abilities are affected.  To do this, the examiner must review the records related to the original injury in service and identify the muscles or muscle groups impacted at that time. The examiner should also comment as to whether the disability associated with each affected muscle group would be considered moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  The examiner should also discuss the etiology of any neurological manifestations, as well as any resulting functional impairment.

Regarding the DBQ for shoulder and arm conditions, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  This testing must be conducted for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should also indicate whether there is any ankylosis.  He or she should additionally state whether there is any impairment of the humerus and impairment of the clavicle or scapula, and if so, provide the findings necessary under the rating criteria for such manifestations.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner must also report any neurological findings due to the Veteran's disability.  In addition, the examiner should state whether there are any scars related to the Veteran's disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veterans his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


